DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 14-23 and 29-33) in the reply filed on 31 January 2022 is acknowledged.
Claims 1-13, 24-28, and 34-44 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 January 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 14, the first limitation is unclear. Generically, waveforms have some type of bandwidth, but there is zero detail as to hardware, or parameters of the waveform. It is purely hypothetical. 
The second limitation regards predicting samples. Predicting samples – of what? With what circuitry or detectors? This limitation is purely hypothetical and intended use, since there is 
The third limitation is hypothetical and intended use. No actual method step is performed, as this is a hypothetical dividing of a set into two sets. 
The fourth limitation states that finally an active method step will eventually be performed, but the basis is… an undefined future predicted step. This is unclear. 
The fifth limitation has the same problem as the fourth step, as it predicts a second pulse transmission based on a different set of undefined prediction samples. 
The sixth limitation is the transmission of the first and second pulses… which have no defined similarities or differences, and could easily be interpreted to be two pulses of a wave at ANY frequency of choice. Up until this point in time, the only step that has been performed has been – two pulse transmissions of undefined shapes, waveforms, frequencies and amplitudes. 
The seventh limitation involves receiving and sampling – of something. Are these direct transmission or reflected off a surface? This is unclear. 
The last limitation involves receiving the samples and “interleaving” them together. All that has been done at this point has been a waveform, separated into two transmitted pulses, that were received, and recombined at the receiver – with zero details as to how. 
Claim 29 refers to a similarly broadly defined system that fails to define any specific details other than having a transmitter, receiver and processor capable of performing undefined method steps similar to Claim 14. 
Dependent Claims 19, 21-23 and 30-33 add some details, but are merely common features in systems, and fail to provide any more details to the system structure or function. 
 Dependent Claims 15-18 add necessary detail to the function of the system, but only partially (at best) resolve the lack of definition and detail in independent Claim 14. They appear to have specific additional features, but completely fail to address the failures of the initial method. 
Dependent Claim 20 lacks any definition, function or structure as to how these additional steps are done. They are written in the passive voice, and identify potential future intended use, merely claiming a result, without explaining the steps to achieve the desired result. 
Applicant is advised to thoroughly review all claims and amend such that the system claims clearly define all necessary structural elements, and the method claims list and describe detailed, active steps, in order, as well as the inputs to the method and expected outputs. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-23 and 29-33 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Feigin (US 2014/0049418).
Regarding Claim 14, Feigin discloses (as best as can be interpreted in light of the rejections under 35 USC 112 (b) above) a method for use in imaging [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52] comprising: creating a waveform having a waveform bandwidth; predicting samples obtainable by sampling the waveform at a sampling rate which is a multiple of ]; defining, from the predicted samples, a first group of predicted samples and a second group of predicted samples [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52]; creating a first wave pulse for transmission based on the first group of predicted samples, having an operating frequency; creating a second wave pulse for transmission based on the second group of predicted samples [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52]; transmitting the first and second wave pulses, with an offset in transmission time based on the sample rate used to predict the samples [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52]; receiving and sampling respective reflections of the first and second wave pulses [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52]; and generating a received waveform sample set by interleaving the samples of the received first and second wave pulses [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52].
Regarding Claim 29 Feigin discloses a system for use in imaging, comprising: a transmitter, configured to transmit a first wave pulse and a second wave pulse [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52], the first and second wave pulses created for transmission based on predicted samples obtainable by sampling a waveform having a waveform bandwidth [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52], at a sampling rate which is a multiple of the waveform bandwidth and based on a first group of predicted samples and a second group of predicted samples defined from the predicted samples [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52], the transmitter being further configured to transmit the first and second waves pulses with an offset in transmission time based on the sample rate used to predict the samples [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52]; a receiver configured to receive and sample respective reflections of the first and second wave pulses [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52]; and a processor configured to generate a received waveform sample 
Regarding Claim 15, Feigin also discloses wherein the method is a method of performing demodulation of a wave, and wherein a first reflection provides an in-phase (I) sample and wherein a second reflection provides a quadrature or near-quadrature (Q) sample, wherein the second wave pulse is transmitted at a known phase angle from the first wave pulse [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52].
Regarding Claim 16, Feigin also discloses wherein the known phase angle is a phase angle of rr/2 radians, with respect to a system operating frequency [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52].
Regarding Claim 17, Feigin also discloses wherein the method is a method of performing demodulation of a wave, and wherein a first and a second wave pulse is transmitted, and wherein each respective reflection provides one of in-phase (I) data and quadrature or near-quadrature (Q) data, wherein the phase angle between the first and the second wave pulses is 2rr/3 radians, with respect to a system operating frequency [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52].
Regarding Claim 18, Feigin also discloses wherein the method is a method of performing demodulation of a wave, and wherein a first, a second and a third wave pulse is transmitted, and wherein each respective reflection provides one of in-phase (I) data and quadrature or near-quadrature (Q) data, wherein the phase angle between the first and the second wave pulses is 2rr/3 radians, with respect to a system operating frequency, and wherein the phase angle between the second and the third wave pulses is 2rr/3 radians, with respect to the system operating frequency [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52].
Regarding Claim 19, Feigin also discloses wherein at least one wave pulse is a multiplexed signal [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52].
Regarding Claim 20, Feigin also discloses obtaining phase information and magnitude information from at least one reflected wave pulse; using the sample interval, the phase information and the magnitude information to derive a frequency of the reflected wave pulse, and to derive a Doppler shift of the associated sample; and using the Doppler shift to derive the velocity of a target from which reflection occurred, relative to at least one of the transmitter and the receiver [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52].
Regarding Claim 21, Feigin also discloses transmitting a duplicate of one of the first wave pulse or at least one second wave pulse [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52].
Regarding Claim 22 and 32, Feigin also discloses a method of acoustic imaging, transmitting a first and second wave pulses comprises transmitting first and second acoustic wave pulses [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52].
Regarding Claim 23 and 33, Feigin also discloses generating an image using the received waveform sample set [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52].
Regarding Claim 30, Feigin also discloses wherein the transmitter and receiver are arranged in an array, having an array spacing less than or equal to half the wavelength at the operating frequency [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52].
Regarding Claim 31, Feigin also discloses wherein the processor is operable to expand the set of receiver samples including ordering the receiver samples to correlate with the transmitted wave pulses [0003; 0009; 0029-31; 0034; 0038; 0041; 0044; 0049-52].


Claim(s) 14-23 and 29-33 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rosen (US 2005/0041757).
Regarding Claim 14, Rosen discloses (as best as can be interpreted in light of the rejections under 35 USC 112 (b) above) a method for use in imaging [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142] comprising: creating a waveform having a waveform bandwidth; predicting samples obtainable by sampling the waveform at a sampling rate which is a multiple of the waveform bandwidth [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142]; defining, from the predicted samples, a first group of predicted samples and a second group of predicted samples [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142]; creating a first wave pulse for transmission based on the first group of predicted samples, having an operating frequency; creating a second wave pulse for transmission based on the second group of predicted samples [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142]; transmitting the first and second wave pulses, with an offset in transmission time based on the sample rate used to predict the samples [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142]; receiving and sampling respective reflections of the first and second wave pulses [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142]; and generating a received waveform sample set by interleaving the samples of the received first and second wave pulses [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142].
Regarding Claim 29, Rosen discloses a system for use in imaging, comprising: a transmitter, configured to transmit a first wave pulse and a second wave pulse [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142], the first and second wave pulses created for transmission based on predicted samples obtainable by sampling a waveform having a 
Regarding Claim 15, Rosen also discloses wherein the method is a method of performing demodulation of a wave, and wherein a first reflection provides an in-phase (I) sample and wherein a second reflection provides a quadrature or near-quadrature (Q) sample, wherein the second wave pulse is transmitted at a known phase angle from the first wave pulse [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142].
Regarding Claim 16, Rosen also discloses wherein the known phase angle is a phase angle of rr/2 radians, with respect to a system operating frequency [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142].
Regarding Claim 17, Rosen also discloses wherein the method is a method of performing demodulation of a wave, and wherein a first and a second wave pulse is transmitted, and wherein each respective reflection provides one of in-phase (I) data and quadrature or near-quadrature (Q) data, wherein the phase angle between the first and the second wave pulses is 2rr/3 radians, with 
Regarding Claim 18, Rosen also discloses wherein the method is a method of performing demodulation of a wave, and wherein a first, a second and a third wave pulse is transmitted, and wherein each respective reflection provides one of in-phase (I) data and quadrature or near-quadrature (Q) data, wherein the phase angle between the first and the second wave pulses is 2rr/3 radians, with respect to a system operating frequency, and wherein the phase angle between the second and the third wave pulses is 2rr/3 radians, with respect to the system operating frequency [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142].
Regarding Claim 19, Rosen also discloses wherein at least one wave pulse is a multiplexed signal [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142].
Regarding Claim 20, Rosen also discloses obtaining phase information and magnitude information from at least one reflected wave pulse; using the sample interval, the phase information and the magnitude information to derive a frequency of the reflected wave pulse, and to derive a Doppler shift of the associated sample; and using the Doppler shift to derive the velocity of a target from which reflection occurred, relative to at least one of the transmitter and the receiver [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142].
Regarding Claim 21, Rosen also discloses transmitting a duplicate of one of the first wave pulse or at least one second wave pulse [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142].
Regarding Claim 22 and 32, Rosen also discloses a method of acoustic imaging, transmitting a first and second wave pulses comprises transmitting first and second acoustic wave pulses [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142].
Regarding Claim 23 and 33, Rosen also discloses generating an image using the received waveform sample set [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142].
Regarding Claim 30, Rosen also discloses wherein the transmitter and receiver are arranged in an array, having an array spacing less than or equal to half the wavelength at the operating frequency [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142].
Regarding Claim 31, Rosen also discloses wherein the processor is operable to expand the set of receiver samples including ordering the receiver samples to correlate with the transmitted wave pulses [0024; 0034; 0036; 0070; 0072; 0079-81; 0090; 0105; 0120; 0123-5; 0142].

Claim(s) 14-23 and 29-33 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen (US 2012/0250748).
Regarding Claim 14, Nguyen discloses (as best as can be interpreted in light of the rejections under 35 USC 112 (b) above) a method for use in imaging [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18] comprising: creating a waveform having a waveform bandwidth; predicting samples obtainable by sampling the waveform at a sampling rate which is a multiple of the waveform bandwidth [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18]; defining, from the predicted samples, a first group of predicted samples and a second group of predicted samples [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18]; creating a first wave pulse for transmission based on the first group of predicted samples, having an operating frequency; creating a second wave pulse for transmission based on the second group of predicted samples [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18]; transmitting the first and second wave pulses, with an offset in transmission time based on the sample rate used to predict the samples [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18]; receiving and sampling 
Regarding Claim 29, Nguyen discloses a system for use in imaging, comprising: a transmitter, configured to transmit a first wave pulse and a second wave pulse [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18], the first and second wave pulses created for transmission based on predicted samples obtainable by sampling a waveform having a waveform bandwidth [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18], at a sampling rate which is a multiple of the waveform bandwidth and based on a first group of predicted samples and a second group of predicted samples defined from the predicted samples [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18], the transmitter being further configured to transmit the first and second waves pulses with an offset in transmission time based on the sample rate used to predict the samples [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18]; a receiver configured to receive and sample respective reflections of the first and second wave pulses [000020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18]; and a processor configured to generate a received waveform sample set by interleaving the samples of the received first and second wave pulses [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18].
Regarding Claim 15, Nguyen also discloses wherein the method is a method of performing demodulation of a wave, and wherein a first reflection provides an in-phase (I) sample and wherein a second reflection provides a quadrature or near-quadrature (Q) sample, wherein the second wave pulse is transmitted at a known phase angle from the first wave pulse [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18].
Regarding Claim 16, Nguyen also discloses wherein the known phase angle is a phase angle of rr/2 radians, with respect to a system operating frequency [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18].
Regarding Claim 17, Nguyen also discloses wherein the method is a method of performing demodulation of a wave, and wherein a first and a second wave pulse is transmitted, and wherein each respective reflection provides one of in-phase (I) data and quadrature or near-quadrature (Q) data, wherein the phase angle between the first and the second wave pulses is 2rr/3 radians, with respect to a system operating frequency [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18].
Regarding Claim 18, Nguyen also discloses wherein the method is a method of performing demodulation of a wave, and wherein a first, a second and a third wave pulse is transmitted, and wherein each respective reflection provides one of in-phase (I) data and quadrature or near-quadrature (Q) data, wherein the phase angle between the first and the second wave pulses is 2rr/3 radians, with respect to a system operating frequency, and wherein the phase angle between the second and the third wave pulses is 2rr/3 radians, with respect to the system operating frequency [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18].
Regarding Claim 19, Nguyen also discloses wherein at least one wave pulse is a multiplexed signal [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18].
Regarding Claim 20, Nguyen also discloses obtaining phase information and magnitude information from at least one reflected wave pulse; using the sample interval, the phase information and the magnitude information to derive a frequency of the reflected wave pulse, and to derive a Doppler shift of the associated sample; and using the Doppler shift to derive the velocity 
Regarding Claim 21, Nguyen also discloses transmitting a duplicate of one of the first wave pulse or at least one second wave pulse [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18].
Regarding Claim 22 and 32, Nguyen also discloses a method of acoustic imaging, transmitting a first and second wave pulses comprises transmitting first and second acoustic wave pulses [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18].
Regarding Claim 23 and 33, Nguyen also discloses generating an image using the received waveform sample set [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18].
Regarding Claim 30, Nguyen also discloses wherein the transmitter and receiver are arranged in an array, having an array spacing less than or equal to half the wavelength at the operating frequency [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18].
Regarding Claim 31, Nguyen also discloses wherein the processor is operable to expand the set of receiver samples including ordering the receiver samples to correlate with the transmitted wave pulses [0020-23; 0070-3; 0078; 0082; 0090; 0096-0104; 0112-18].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645